United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1634
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Wesley Running Shield,                  *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 17, 2009
                                Filed: May 28, 2010
                                 ___________

Before BYE, BEAM, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       After the district court revoked Wesley Running Shield’s supervised release for
the second time in less than two years, the court1 sentenced him to thirty-six months
in prison with no further supervised release. The sentence exceeded the advisory
guideline range of eight to fourteen months’ imprisonment. Running Shield
complains that the district court committed procedural error, and that the sentence is
substantively unreasonable. We affirm.


      1
        The Honorable Andrew W. Bogue, late a United States District Judge for the
District of South Dakota.
       In July 2005, Running Shield pleaded guilty in the district court to first degree
burglary, in violation of 18 U.S.C. §§ 1153 and 2, and South Dakota Codified Laws
§ 22-32-1(3). The district court sentenced him to twenty-seven months in prison and
four years of supervised release. Running Shield commenced supervised release in
April 2007, but failed to reside in a community corrections facility as required. In
July 2007, the district court revoked the release and imposed a new sentence of eleven
months in prison followed by thirty-six months of supervised release. Running Shield
began a second term of supervised release in May 2008, but again violated the
conditions of the release, this time by failing to reside in a community corrections
facility, absconding from a drug and alcohol treatment center, consuming alcohol, and
assaulting a police officer.

        At a revocation hearing on January 26, 2009, Running Shield admitted that he
violated three conditions of supervised release. He asked the district court to consider
sentencing him to no more than fourteen months in prison, the high end of the
advisory guideline range. The government recommended a sentence of at least
twenty-four months. The district court, which had presided over Running Shield’s
initial sentencing and first revocation hearing, imposed a statutory maximum sentence
of thirty-six months in prison, with no supervised release.

        Running Shield argues that the district court committed procedural error by
neglecting to consider relevant sentencing factors and failing to provide an adequate
justification for the sentence. He also contends that the court imposed an
unreasonable sentence.

       Running Shield raised no procedural objection at sentencing, so we review only
for plain error, and we find none. We are satisfied that the district court was aware
of the relevant sentencing factors under 18 U.S.C. § 3553(a), and that the court
considered them. At the revocation hearing, the district court referred to the need to
deter Running Shield’s criminal conduct and to protect the public from his further

                                          -2-
crimes. See § 3553(a)(2)(B)-(C); United States v. White Face, 383 F.3d 733, 740 (8th
Cir. 2004) (noting that if the court “references some of the considerations contained
in § 3553(a), we are ordinarily satisfied that the district court was aware of the entire
contents of the relevant statute”) (internal quotation omitted). The district court,
having imposed Running Shield’s initial sentence and revoked his supervised release
once before, was aware of his history and characteristics. See United States v.
Franklin, 397 F.3d 604, 607 (8th Cir. 2005). The district court likewise knew about
the seriousness of Running Shield’s repeated violations, see § 3553(a)(2)(A), and his
failure to seek sustained substance abuse treatment while on supervised release. See
§ 3553(a)(2)(D). An express listing and discussion of each § 3553(a) consideration
is not required, particularly when there is no objection or request for elaboration.

       Under a deferential abuse-of-discretion standard, we also conclude that the
sentence is not substantively unreasonable. The district court has wide latitude in
choosing an appropriate sentence within the statutory range, see United States v.
Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc), and there were aggravating
circumstances in Running Shield’s case that reasonably justified the statutory
maximum term of imprisonment. The district court did not abuse its discretion. See
United States v. Larison, 432 F.3d 921, 924 (8th Cir. 2006) (holding that, where the
advisory guideline range was five to eleven months’ imprisonment upon revocation
of supervised release, a sixty-month sentence was not unreasonable in light of
defendant’s repeated violations); United States v. Cotton, 399 F.3d 913, 916-17 (8th
Cir. 2005) (affirming a forty-six month sentence for continued violations where the
advisory range was seven to thirteen months).

      The judgment of the district court is affirmed.
                     ______________________________




                                          -3-